NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                SHELDON BERNARD WALKER, Petitioner.

                         No. 1 CA-CR 20-0180 PRPC
                              FILED 3-18-2021


           Appeal from the Superior Court in Maricopa County
                          No. CR1992-008973
            The Honorable George H. Foster, Jr., Judge Retired

                  REVIEW GRANTED; RELIEF DENIED


                               APPEARANCES

Arizona Attorney General’s Office, Phoenix
By Michael E. Gottfried
Counsel for Respondent

Sheldon Bernard Walker, Eloy
Petitioner
                           STATE v. WALKER
                           Decision of the Court




                      MEMORANDUM DECISION

Presiding Judge D. Steven Williams, Judge Jennifer B. Campbell and Judge
James B. Morse Jr. delivered the following decision.


PER CURIAM:

¶1            Petitioner Sheldon Bernard Walker seeks review of the
superior court’s order denying his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. This is Walker’s
fourth post-conviction relief proceeding.

¶2            Walker argues his prison sentence has expired and he is
entitled to immediate release. See Ariz. R. Crim. P. 32.1(d). The record in
this matter indicates Walker had a possible release date of February 16,
2021—after he filed this petition for review—depending on whether he
earned sufficient release credit. According to public records, Petitioner was
indeed released on that date and is no longer under supervision of the
Arizona Department of Corrections, Rehabilitation and Reentry.
Accordingly, Walker’s argument is moot. See Bank of New York Mellon v. De
Meo, 227 Ariz. 192, 193–94, ¶ 8 (App. 2011).

¶3            Because we cannot grant the remedy Walker requests, this
court grants review but denies relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        2